Citation Nr: 9908956	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-27 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected cervical spine strain, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
thoracic and lumbar spine strain with degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted a claim by the 
veteran seeking increased disability ratings for his neck and 
back disorders, assigning a 20 percent disability rating for 
each disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's current cervical spine strain is 
objectively manifested by a range of motion of 45 degrees of 
flexion, 40 degrees of extension, 30 degrees of left and 
right lateral flexion, 55 degrees of left rotation, and 65 
degrees of right rotation.  There is also tenderness to deep 
palpitation.  There is no objective evidence of muscle spasm.  
X-rays are normal.

3.  The medical evidence does not show severe limitation of 
range of motion of the cervical spine.

4.  The veteran's current thoracic and lumbar spine strain 
with degenerative disc disease of the lumbar spine is 
manifested by mild spasm and range of motion of 80 degrees of 
flexion, 30 degrees of extension, 30 degrees of right and 
left lateral flexion, and 30 degrees of left and right 
rotation.  X-rays show degenerative changes at L5-S1.

5.  The evidence does not show recurring attacks of 
persistent sciatic neuropathy, absent ankle jerk, or other 
neurological pathology involving a diseased disc of the 
spine, nor does it show a listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, or abnormality on forced motion.

6.  Residuals of a fractured vertebra, bony fixation of the 
spine, or ankylosis are not shown by the evidence of record.


CONCLUSIONS OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's service-connected cervical spine strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5285-5295  
(1998).

The criteria for a disability rating in excess of 20 percent 
for the veteran's service-connected thoracic and lumbar spine 
strain with degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003, 5010, 5285-
5295  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for 
cervical and thoracic and lumbar strains and has asserted 
that his these disorders are currently worse than rated; he 
has submitted medical evidence which he believes supports his 
assertions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claims are well-grounded, VA has a duty 
to assist him with the development of his claims.  38 
U.S.C.A. § 5107(a) (West 1991).  In this regard, the Board 
notes that the RO provided the veteran with a recent VA 
examination.  It also obtained medical records that the 
veteran indicated may be available and provided him with a 
personal hearing.  Overall, the Board finds that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14  
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making its determination, the Board must also consider any 
and all "functional" effects.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).

In addition, in deciding claims for VA benefits claims, 
"when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).

In this case, service connection for the veteran's neck and 
back strains was granted by the RO in a rating decision dated 
December 1991.  A noncompensable (0 percent) disability 
rating was assigned to each disorder at that time.  After the 
veteran submitted a claim for re-evaluation of his service-
connected disabilities, the RO, in an August 1993 decision, 
granted the veteran increased disability ratings for his neck 
and back strains, assigning 10 percent disability evaluations 
for each disorder.  The current appeal arises from a January 
1996 claim by the veteran seeking entitlement to a disability 
evaluation in excess of 10 percent for both his service-
connected neck and back disabilities.  In an April 1996 
decision, the RO granted the veteran's claim, assigning 20 
percent ratings for each disability.  The veteran properly 
appealed that decision with a notice of disagreement.  After 
issuance of a statement of the case, he perfected his appeal 
with a timely substantive appeal.


II.  Evidence

The veteran's medical history pertaining to his neck and back 
disabilities is evidenced by service medical records and 
private and VA treatment records; the veteran also underwent 
several VA orthopedic examinations and testified at a 
personal hearing before a hearing officer at the RO.

Service medical records show that the veteran injured his 
neck in July 1988 during a fall after catching his helmet 
strap on the limb of some brush.  He was on annual active 
duty for training at the time.

An August 1988 VA outpatient record shows that he had good 
range of motion of the neck, but had some spasm and muscle 
tenderness.  Diagnosis was cervical strain.

A January 1989 Initial Evaluation report indicates that his 
cervical pain was nearly continuous with occasional radiating 
pain into the left arm.  The pain was made worse by his 
civilian work as a truck driver and by prolonged sitting.  
The veteran had complaints of weakness and dizziness if he 
turned his head suddenly.  He had no complaints of numbness 
or other health problems.  On physical examination, he had 
full range of motion of the neck with no pain and no apparent 
spasm.  Neurological examination was unremarkable.

A June 1989 VA record shows that the veteran had continuing 
complaints of cervical pain.  A July 1989 VA record indicates 
a diagnosis of "chronic thoracic and cervical spine pain."  
A September 1989 VA record indicates that there was no 
neurological deficits to warrant further invasive diagnostic 
evaluation.

A January 1990 private evaluation report from a Davis A. 
Davis, MD, shows that the veteran had complaints of neck and 
upper back pain.  Examination was unremarkable.

Service medical records show that the veteran was seen in 
October 1990 for neck and upper back pain.  Diagnosis was 
cervical muscle strain.  He was placed on temporary physical 
profile.  He was deemed fit for retention in the Army 
National Guard.  The veteran's April 1991 separation medical 
report indicates that he continued to have chronic neck pain.  
He was last seen by service physicians in May 1991.  X-rays 
revealed minimal scoliosis of the cervical and lumbar spine, 
with a moderately prominent right 7th transverse process and 
mild-to-moderate narrowing of the L5-S1 intervertebral disc 
space and mild ballooning of the other disc spaces, the 
latter believed to be possibly a manifestation of early 
osteoporosis.

A November 1991 VA examination report indicates that the 
veteran complained of back pain with occasional radiation to 
his lower extremities and neck pain with several 
exacerbations of severe muscle spasms.  Objective examination 
revealed some minimal limitation of range of motion of the 
cervical and lumbar spines.  Deep tendon reflexes were equal 
and full bilaterally in both the upper and lower extremities.  
Limb circumferences were equal in both the upper and lower 
extremities.  There was no sensory deficit, except to 
pinprick in the left upper extremity.  There was no muscle 
weakness or atrophy in either the upper or lower extremities.  
There was no tenderness over the sciatic notch or lumbosacral 
spine, with mild tenderness over the C7 spinal process.  X-
rays of the cervical spine were negative.  Diagnosis was 
musculoskeletal strain, neck, without limitation of range of 
motion or radiculopathy; osteoarthritis, lumbosacral spine, 
without limitation of range of motion or radiculopathy; 
degenerative disc disease at L5-S1; and complaint of mid-
thoracic spine pain.

A February 1993 VA examination report reflects that the 
veteran had neck tenderness without spasm and low back 
tenderness with spasm.  Diagnosis was cervical, thoracic, and 
lumbosacral spine strain syndrome with degenerative disc 
disease of the lumbosacral spine.

An April 1993 VA examination report indicates that the 
veteran's neck muscles were tender but not spastic.  There 
was no lumbosacral spasm or tenderness.  There were no upper 
or lower extremity neurological deficits noted and no 
evidence of radiculopathy.  The cervical spine had range of 
motion of 45 degrees of flexion, 45 degrees of extension, 35 
degrees of right and left lateral flexion, and 80 degrees of 
right and left rotation.  The lumbosacral spine had 80 
degrees of flexion, 25 degrees of extension, 30 degrees of 
right and left lateral flexion, and 30 degrees of right and 
left rotation.  X-rays of the cervical and thoracic spine 
were normal.  Diagnosis was cervical, thoracic, and lumbar 
spine strain/pain syndrome with degenerative disc disease at 
L5-S1.

A March 1996 VA examination report reiterates the medical 
history of the veteran's neck and back strains.  The veteran 
indicated that his problems were increasing.  Objective 
evaluation revealed slight tenderness to deep palpitation of 
the neck.  There were no upper extremity motor reflexes or 
sensory deficits.  There was tenderness to palpitation of the 
upper thoracic spine.  There was mild lumbar paraspinal 
muscle spasm without tenderness.  Straight leg raising was 
negative at 90 degrees bilaterally.  There were no lower 
extremity motor reflexes or sensory deficits.  Muscle 
strength was 5 out of 5 throughout.  There was no loss of 
muscle bulk or tone.  There were no postural or fixed 
deformities.  The musculature of the back had slight spasm.  
The cervical spine had range of motion of 45 degrees of 
flexion, 50 degrees of extension, 45 degrees of right and 
left lateral flexion, 60 degrees of left rotation, and 70 
degrees of right rotation.  The lumbosacral spine had 80 
degrees of flexion, 30 degrees of extension, and 30 degrees 
of right and left lateral flexion.  X-rays revealed no 
significant changes as compared to January 1993 X-rays.  
Diagnosis was chronic cervical, thoracic, and lumbar strain 
with degenerative disc disease at L5-S1.

A September 1997 VA computed tomography (CT) study of the 
veteran's lumbar spine revealed no evidence of a herniated 
disc, spinal stenosis, or lateral recess stenosis.  Very 
minimal degenerative changes could be seen in the articular 
facets in the lower lumbar spine.

A private evaluation record from Cyril A. Raben, MD, dated 
October 1997, shows that, on physical examination, the 
veteran had pain and tenderness on palpitation of the 
cervical, thoracic, and lumbar spinal regions, as well as the 
sciatic notch, worse on the right than the left.  Lower 
extremity muscular strength appeared intact bilaterally.  
Assessment was neck and mid and lower back pain.

The veteran testified at a personal hearing before a hearing 
officer at the RO in October 1997.  During the hearing, he 
stated that his neck and back pain, as well as mobility, was 
continuously getting worse.  He indicated that he had a 
muscle spasm in his neck continuously.  He stated that he has 
problems with numbness and tingling in his legs.

The most recent medical evidence consists of a November 1997 
VA examination report.  It reflects that the veteran had a 
normal gait and station, but had a left limp on heel and toe 
walking.  The neck had tenderness, but no spasm.  The veteran 
had tenderness up and down the rest of the spine.  Straight 
leg raising tests caused low back and hip pain at 80 degrees.  
Deep tendon reflexes were 1+ in the upper extremities and 2+ 
in the lower extremities; there was no sensory or muscle 
strength loss. The cervical spine had range of motion of 45 
degrees of flexion, 40 degrees of extension, 30 degrees of 
right and left lateral flexion, 55 degrees of left rotation, 
and 65 degrees of right rotation.  The lumbosacral spine had 
80 degrees of flexion, 30 degrees of extension, 30 degrees of 
right and left lateral flexion, and 30 degrees of left and 
right rotation.  The veteran had no postural abnormalities or 
fixed deformities.  He had mild muscle spasm in the low back.  
He had no neurological deficits.  X-rays of the cervical and 
thoracic spine were normal.  Diagnosis was cervical, 
thoracic, and lumbar strain with mild degenerative joint 
disease of the lumbar spine.

III.  Analysis

a.  Cervical spine strain

The veteran's cervical spine strain is currently rated as 20 
percent disabling pursuant to diagnostic code (DC) 5290 of 
the Rating Schedule.  See 38 C.F.R. §§ 4.27, 4.71a  (1998).  
As stated above, he contends that a disability rating in 
excess of 20 percent is warranted.  According to the Rating 
Schedule, there are four cervical spine disorders which, if 
shown to exist, would warrant a rating above 20 percent.  
These are:  (1) residuals of a fractured vertebra (DC 5285); 
(2) any bony fixation of the spine (DC 5286); (3) ankylosis 
of the cervical spine (DC 5287); or "severe" limitation of 
motion of the cervical spine (DC 5290).  38 C.F.R. § 4.71(a), 
DC 5285-5295  (1998). 

At the outset, the Board notes that none of the medical 
evidence suggests that the veteran has residuals of a 
fractured vertebra, bony fixation, or ankylosis of the 
cervical spine.  The claims file shows that his neck disorder 
is diagnosed as a cervical strain, and has been so diagnosed 
ever since he initially injured it in 1988.  Thus, the 
determinative issue is whether a 40 percent disability rating 
can be justified under DC 5290.  After careful review of the 
record, the Board finds that it cannot.

DC 5290 provides for a 40 percent disability rating for 
"severe" limitation of range of motion of the cervical 
spine.  A 20 percent rating is assigned when there is 
"moderate" limitation of range of motion.  A 10 percent 
disability rating is assigned for "slight" limitation of 
range of motion.  38 C.F.R. § 4.71a, DC 5290  (1998).  In 
this case, the medical evidence consistently shows that the 
veteran has minimal limitation of range of motion.  
Specifically, his neck most recently had range of motion of 
45 degrees of flexion, 40 degrees of extension, 30 degrees of 
right and left lateral flexion, 55 degrees of left rotation, 
and 65 degrees of right rotation, according to the November 
1997 VA report.  Range of motion test results are also shown 
in the April 1993 and March 1996 VA reports, which report 
nearly identical results.  From this objective data, the 
Board cannot grant entitlement to a 40 percent disability 
rating; his limitation of range of motion is not "severe."  
The Board acknowledges that the veteran alleges that he has a 
continuous spasm in his neck; however, the medical evidence 
does not support this contention.  In fact, the VA reports 
from February 1993, April 1993, and November 1997, 
specifically note that his neck had no muscle spasm.  
Nevertheless, even if the Board accepts that the veteran's 
neck has spasm, as well as tenderness to deep palpitation, it 
finds that his disability warrants, at most, the current 20 
percent disability evaluation under DC 5290.  The veteran 
also has complaints of upper extremity radiating pain; 
however, the medical evidence consistently indicates that his 
upper extremities have normal strength, no weakness, and no 
sensory deficits.  Most recently, X-rays of the cervical 
spine were normal.  While the veteran has testified that he 
currently experiences pain in his neck, the Board finds that 
the evidence fails to show significant functional loss due to 
his pain, other than limitation of range of motion, which is 
already accounted for in DC 5290.

Overall, the Board finds that the evidence most closely 
supports the current 20 percent rating for the veteran's 
cervical strain and not a 40 percent rating.  Although 
currently rated under DC 5290, the Board finds no diagnostic 
code for neck disabilities under the Rating Schedule, and no 
functional effects pursuant to DeLuca v. Brown, that would 
entitle the veteran to a higher rating.  As a result, the 
Board concludes that the preponderance of the evidence is 
against an increased rating.  Thus, the veteran's claim must 
be denied.

b.  Thoracic and lumbar strain with degenerative disc disease 
of the lumbar spine

The veteran's thoracic and lumbar strain is currently rated 
as 20 percent disabling pursuant to DC 5293.  38 C.F.R. 
§ 4.71a, DC 5293  (1998).  DC 5293 addresses disability 
involving intervertebral disc syndrome.  It authorizes a 
maximum 60 percent rating for intervertebral disc syndrome 
manifested by "pronounced" symptoms of sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings to the site 
of the diseased disc.  A 40 percent rating is assigned for 
"severe" intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 20 percent rating is 
assigned for a "moderate" disability involving recurring 
attacks.  38 C.F.R. § 4.71a, DC 5293  (1998).  In this case, 
the medical evidence does not indicate that the veteran 
currently has intervertebral disc syndrome.  The 1997 VA CT 
report shows that he did not have a herniated disc or spinal 
stenosis.  Instead, the medical evidence clearly and 
consistently shows that he has a chronic thoracic and lumbar 
strain with degenerative changes at L5-S1.  In any event, 
even should the veteran be rated according to DC 5293, he 
would not be entitled to a disability evaluation in excess of 
20 percent.  The medical evidence does not indicate that he 
has severe sciatic neuropathy, absent ankle jerk, or other 
neurological findings.  While the veteran apparently has 
muscle spasm in his lower back, it is described as "mild."  
In addition, his sensorium, strength, and muscle tone are 
intact.  Deep tendon reflexes are present.  Overall, the 
veteran is entitled to, at most, a 20 percent disability 
rating under DC 5293.

The Board finds that, since the veteran's disability has been 
consistently diagnosed as a strain, DC 5295, for lumbosacral 
strain, is the most appropriate DC under which to rate his 
disability.  To be granted a rating above 20 percent under DC 
5295, the veteran must have a "severe" lumbosacral strain 
"with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion."  38 C.F.R. § 4.71a, DC 5295  (1998).  The medical 
evidence does not support such a finding.  Most recently, it 
shows that his low back had intermittent muscle spasm, 
described a "mild," and tenderness to deep palpitation.  He 
also has some degree of limitation of range of motion.  
However, the veteran has no postural or fixed deformities and 
no marked limitation of forward bending.  There is no noted 
listing of the spine.  The Board acknowledges that the 
veteran has been diagnosed with degenerative disc disease.  
Thus, he clearly has some osteo-arthritic changes; however, 
these changes are not shown to be of such severity to warrant 
a 40 percent rating.  Overall, the veteran's thoracic and 
lumbar strain warrants a 20 percent rating and no more under 
DC 5295.

The Board notes that the veteran's back strain may 
alternatively be rated pursuant to DC 5292, for limitation of 
range of motion of the lumbar spine.  DC 5292 authorizes a 40 
percent disability rating for "severe" limitation of range 
of motion.  A 20 percent rating is assigned for "moderate" 
limitation of range of motion.  A 10 percent rating is 
warranted for a "slight" disability.  38 C.F.R. § 4.71a, DC 
5292  (1998).  In this case, the veteran's lumbar spine most 
recently had 80 degrees of flexion, 30 degrees of extension, 
30 degrees of right and left lateral flexion, and 30 degrees 
of left and right rotation.  These results are indicative of, 
at most, a moderate disability.  Prior measurements of lumbar 
range of motion provided nearly identical results.  Thus, the 
Board finds no basis for a disability rating in excess of 20 
percent for the veteran's thoracic and lumbar strain under DC 
5292.  He does not currently have, nor ever had, severe 
limitation of range of motion of the lumbar spine.

Because the veteran's low back disorder involves degenerative 
changes, the Board must address whether a separate rating for 
arthritis is warranted.  Under DC 5003, degenerative 
arthritis is to be rated according to limitation of motion of 
the body part affected.  38 C.F.R. § 4.71a, DC 5003  (1998).  
In this case, however, the veteran is already rated based on 
a disability characterized by limitation of motion.  Although 
DC 5293 does not expressly refer to limitation of motion, 
this disability code has been held to involve limitation of 
range of motion.  VAOPGCPREC 36-97  (December 12, 1997).  DC 
5292, by its very name, involves limitation of lumbar motion.  
38 C.F.R. § 4.71a, DC 5292  (1998).  Finally, DC 5295 
specifically considers limitation of forward bending, loss of 
lateral motion, and abnormal mobility.  38 C.F.R. § 4.71a, DC 
5295  (1998).  Thus, it is clear that the veteran's current 
20 percent disability rating, irrespective of which DC is 
employed, is already based, in part, on his limitation of 
range of motion.  Since, "a separate rating must be based 
upon additional disability," to assign a separate rating for 
the veteran's low back disorder based on arthritis would be 
to violate the regulations prohibiting the pyramiding of 
various diagnoses of the same disability.  38 C.F.R. § 4.14  
(1998);  see VAOPGCPREC 23-97; see also Esteban v. Brown, 6 
Vet. App. 259, 261  (1994) (a separate rating may be granted 
for a "distinct and separate" disability; that is, "when 
none of the symptomatology ... is duplicative ... or 
overlapping.").

The medical evidence does not show that the veteran's back 
disorder involves residuals of fractured vertebra (DC 5285), 
complete bony fixation of the spine (DC 5286), or ankylosis 
(DC 5287).  38 C.F.R. § 4.71a  (1998).  Thus, these DCs are 
not applicable in this case.   

In regard to "functional loss," as described in DeLuca v. 
Brown, the Board finds no evidence that the veteran's back 
strain involves incoordination, instability, or other 
functional impairment.  The veteran complains of occasional 
numbness in the lower extremities, but objective examination 
has consistently shown that the lower extremities are 
neurologically intact, with normal strength, and with no 
atrophy or loss of muscle tone.

Overall, the Board finds that the evidence most closely 
supports the current 20 percent rating for the veteran's 
thoracic and lumbar strain with degenerative disc disease at 
L5-S1, and not a 40 percent rating.  Although currently rated 
under DC 5293, the Board finds no diagnostic code for back 
disabilities under the Rating Schedule, and no functional 
effects, that would entitle the veteran to a higher rating.  
As a result, the Board concludes that the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required under the 
provisions of 38 U.S.C.A. § 5107(b).  Thus, the veteran's 
claim must be denied.


ORDER

An increased disability rating for service-connected cervical 
spine strain is denied.

An increased disability rating for thoracic and lumbar spine 
strain with degenerative disc disease of the lumbar spine is 
denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


